Audiovox Corporation Reports Fiscal 2009 Second Quarter and Six Months Results Friday October 10, 7:00 am ET HAUPPAUGE, N.Y., Oct. 10 /PRNewswire-FirstCall/ Audiovox Corporation (Nasdaq: VOXX - News) today announced results for its fiscal 2009 second quarter and six months ended August 31, Net sales for the quarter ended August 31, 2008 were $147.2 million compared to net sales of $148.3 million reported in the comparable prior year period. Net loss during the quarter ended August 31, 2008 was approximately $2.3 million or a loss of $0.10 per diluted share, compared to net income of $3.7 million or earnings per diluted share of $0.16 in the comparable period last year. Patrick Lavelle, President and CEO stated, "Our results this quarter and throughout the first half of the year are reflective of a deteriorating global economy, as consumer confidence continues to suffer, particularly in the U.S. Our sales and margins have been impacted by a decline in consumer spending and lower automotive sales. As a result, we have taken aggressive steps to better align our operations beyond what was previously forecasted. Price increases instituted in the second quarter and recent overhead reductions should position us for a profitable second half of the year." Lavelle added, "Economic forces will continue to hinder our growth and ability to generate the types of returns we believed we were capable of delivering following last year's acquisitions. However, I am encouraged by our presence at retail, which is the strongest in our Company's history and we have improved our competitive position in many of our primary market categories. Our balance sheet and cash position remain healthy and that should provide us with advantages and opportunities to expand, both near and long-term." Electronics sales, which include both mobile and consumer electronics were $111.7 million for the quarter ended August 31, 2008, an increase of 4.1% compared to $107.3 million reported in the comparable fiscal 2008 period. This increase is primarily related to incremental sales generated from the RCA Audio/Video operations and increases in the Company's operations in Germany, Mexico and Venezuela. Offsetting these increases were declines in select mobile, audio and video categories due to the weakening U.S. economy. Additionally, sales were impacted by the discontinuance of certain less profitable categories such as portable navigation and LCD flat-screen televisions. Accessories sales for the fiscal 2009 second quarter were $35.5 million, a decrease of 13.4% compared to $41.0 million reported in the period ended August 31, 2007 and are a result of the overall decline of the U.S. economy. This decrease was partially offset by sales of $3.5 million generated from the Technuity acquisition in November 2007. For the period ended August 31, 2008, gross margins were 17.0% compared to 19.2% during the period ended August 31, 2007. Gross margins were adversely impacted by several factors, including the cost of production, increases in material, labor and energy costs and increases in foreign currency exchanges versus the U.S. dollar. Additionally, the Company continued to experience higher inbound and outbound freight, warehouse and assembly costs in the year-over-year periods. As previously announced, the Company has instituted price increases across the board, most of which took effect in the fiscal 2009 third quarter. These increases, new product introductions and other steps should have a positive impact on the Company's gross margins moving forward. The Company reported operating expenses of $29.1 million for the three months ended August 31, 2008, compared to $24.6 million reported in the comparable period last year. The increase in total operating expenses is primarily due to approximately $4.6 of expenses related to the acquired businesses of Technuity and the RCA A/V operations and $1.0 million in workforce reduction charges. During the second quarter, the Company approved a plan to further reduce operating costs in light of the current economic climate. As a result, headcount for the quarter was reduced by approximately 8% and the Company anticipates a cost savings in salary and compensations expenses of approximately $6.0 million on an annualized basis. In addition to the reduction in work force expenses, the Company anticipates further operational savings from the second quarter plan. Six Months Results Total net sales for the six month period ended August 31, 2008 were $291.8 million, an increase of 5.5% compared to net sales of $276.5 million in the six month period ended August 31, 2007. Electronics sales for the fiscal 2009 six month period were $225.4 million, up 11.4% compared to $202.2 million in the comparable fiscal 2008 period. This increase was primarily due to incremental sales generated from the acquired RCA Audio/Video operations, increased sales in core consumer product lines and higher sales volumes in Germany, Mexico and
